Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 5/10/2021 has been entered.  Claims 1, 3-9, 11-18 and 26-31 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-18 and 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2011/0134076 to Kida in view of U.S. Publication 2011/0210939 to Reynolds and U.S. Publication 2011/0115717 to Hable and U.S. Publication 2012/0287077 to Pant.

Regarding claims 1, 26 and 29, Kida teaches a method comprising: 
generating a drive signal including transient sections separated in time by flat sections (see Figs. 4, 6 and 9 showing the drive signal Vcom with transient sections in the approaching positive, plateau and approaching negative part, i.e. a signal, and and flat sections in the second half of the period T part); 
providing the drive signal to a first conductive element of a digitizer sensor (see Figs. 4 and 5 and paragraph 45); 
sampling outputs transferred to a second conductive element that is capacitively coupled to the first conductive element (see Figs. 5-7), 
wherein a first sample event in a pair of sampling events of the sampling is timed to take place directly before a termination of the flat sections of the drive signal and a second sample event in the pair of the sampling events is timed to take place directly after the termination of the flat sections of the drive signal (see Fig. 6 and paragraphs 60-64 where samples B1 and B2 are taken just before ending the flat section and B3 is taken just after termination of the flat section; also similarly the samples A1 and A2 are also taken just before termination of a lower voltage flat section and the sample A3 is taken just after the termination of it being flat);
using a first output sampled associated with the flat sections to suppress noise in a second output sampled associated with the transient sections (see Fig. 7 and paragraphs 70-72). 
wherein the first output represents the noise and second output represents a detection signal of the digitizer sensor (see paragraph 11, 70-74; where A1, A2, B1 represent the noise when the output is 
Kida does not teach wherein the drive signal is interrupted by a flat signal a plurality of times over its period of oscillation and wherein the drive signal is formed by an oscillating signal that is combined with a blanking pattern, the blanking pattern defining DC section in the drive signal for detecting a noise signal.
However, Reynolds teaches wherein the drive signal is interrupted by a flat signal a plurality of times over its half period of oscillation (see Fig. 9 and paragraph 77 where drive signal 930 is oscillating and one period has 2 flat signals).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the drive signal of Reynolds with the digitizer sensor of Kida for the purpose of simply substituting one known drive signal with another for predictable results (to provide extra transitions to sample for touch sensing).
Kida in view of Reynolds does not teach wherein the drive signal is formed by an oscillating signal that is combined with a blanking pattern.
However, Hable teaches wherein the drive signal is formed by an oscillating signal that is combined with a blanking pattern (see Figs. 10 and 11 and paragraphs 79-81).
It would have been obvious to a person having ordinary skill in the art to combine the oscillating signal with a blanking pattern as a drive signal as taught by Hable with the digitizer sensor of Kida in view of Reynolds for the purpose of simply substituting one known drive signal with another for predictable results.
Kida in view of Reynolds and Hable does not teach that represent a blanking pattern when a digitizer is in a passive state, the blanking pattern defining DC section in the drive signal for detecting a noise signal.

It would have been obvious to a person having ordinary skill in the art to combine the passive state blanking period of Pant with the digitizer sensor of Kida in view of Reynolds and Hable for the purpose of simply substituting one known drive signal with another for predictable results.

Claim 26 is rejected the same as claim 1, and Kida additionally teaches a digitizer sensor including a first set of parallel conductive lines and second set of parallel conductive lines, the first and second set of conductive lines arranged in a grid pattern (see Figs. 4 and 5).

Claim 29 is rejected the same as claim 1, and Kida additionally teaches a memory configured to store characterization of a drive signal (see paragraph 45).

Regarding claims 3, 27, and 30, Kida in view of Reynolds and Hable and Pant teaches the method according to claims 1, 26, and 29.  Kida teaches comprising subtracting amplitudes of the first outputs sampled in response to the flat sections from amplitudes of the second outputs sampled in response to the transient sections of the drive signal (see Figs. 6 and 7 and paragraphs 60-64 and 70-72). 

Regarding claims 4, 28, and 31, Kida in view of Reynolds and Hable and Pant teaches the method according to claims 3, 27 and 30.  Kida teaches wherein the subtracting is performed between pairs of contiguous outputs (see Fig. 7 and paragraph 70-72). 



Regarding claim 6, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 1.  Kida teaches comprising timing the sampling events occurring in response to the flat sections to occur substantially at an onset of the transient sections of the drive signal (see Fig. 6 and paragraphs 60-64 showing samples A1-A3 and B1-B3). 

Regarding claim 7, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 1.  Kida teaches comprising timing the sampling events of the sampling to alternate between occurring in response to the transient sections of the drive signal and occurring in response to the flat sections of the drive signal (see Fig. 6 and paragraphs 60-64 showing samples A1-A3 and B1-B3). 

Regarding claim 8, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 1.  Kida teaches comprising timing the sampling events of the sampling to alternate between occurring twice in response to each of a plurality of the transient sections of the drive signal and occurring once in response to each of a plurality of the flat sections of the drive signal (see Fig. 6 and paragraphs 60-64 showing samples A1-A3 and B1-B3). 

Regarding claim 11, Kida in view of Reynolds and Hable and Miyamoto teaches the method according to claim 10.  Pant teaches wherein the oscillating signal is a sine wave or a cosine wave (see Figs. 5 and 8).

Regarding claim 12, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 1.  Kida teaches comprising: generating a plurality of drive signals, wherein each drive signal includes transient sections separated in time by flat sections (see  supra claim 1 rejection); and applying time domain multiplexing for sampling the outputs in response to the plurality of drive signals on the second conductive element (see paragraph 60). 

Regarding claim 13, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 12.  Kida teaches wherein each of the plurality of drive signals includes an oscillating signal that is periodically interrupted by a flat signal (see Fig. 17 A). 

Regarding claim 14, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 13.  Kida teaches wherein a same oscillating frequency of the oscillating signal is used to generate each of the drive signals (see Figs. 4, 7 and 20). 

Regarding claim 15, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 13.  Kida teaches, wherein at least two drive signals have an oscillating signal with different oscillating frequency (see Fig. 11 D and 17 D). 

Regarding claim 16, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 1.  Kida teaches wherein the digitizer sensor includes a first set of parallel conductive lines and second set of parallel conductive lines, the first and second set of conductive lines arranged in a grid pattern (see Fig. 5). 



Regarding claim 18, Kida in view of Reynolds and Hable and Pant teaches the method according to claim 17.  Kida teaches comprising sampling output on all the conductive lines from the second set of parallel conductive lines in response to providing the drive signal (see Figs. 4 and 5 and paragraph 45). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2011/0134076 to Kida in view of U.S. Publication 2011/0210939 to Reynolds and U.S. Publication 2012/0223911 to Hable and U.S. Publication 2010/0013791 to Pant and U.S. Publication 2012/0287077 to Schwartz.

Regarding claim 9, Kida in view of Reynold and Hable and Pant teaches the method according to claim 1.  Kida does not teach wherein durations of the flat sections in the drive signal are defined to be irregular.
However, Schwartz teaches wherein durations of the flat sections in the drive signal are defined to be irregular (see Fig. 4 and paragraph 6).
It would have been obvious to a person having ordinary skill in the art to combine the irregular flat sections taught by Schwartz with the touch device of Kida in view of Reynolds and Hable and Pant for the purpose of reducing jitter and increasing signal to noise ratio (see paragraph 4) according to a known method for improving a similar device.


Response to Arguments

Applicant’s arguments with respect to claims 1, 3-9, 11-18 and 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding the new amendment, Paragraph 128 and Fig. 6 show that the A samples of noise occur during the blanking period.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication 2013/0265244 to Kim Figs. 6 and 7 shows oscillating drive signal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625